DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 15-16 includes “and to transport the articles from the relay portions to the storage shelves using the transport carriages.”  This renders the claim indefinite as this language is included in the discussion of the lift base, but the function recited is carried out by the transport carriages rather than the lift base.  Similarly “and to load the articles to the automated storages” in lines 20-21 is confusing as this action is carried out by the transport carriages rather than the loading portions being discussed.
Claim 4 refers to “a second frame” but depends from claim 1 which does not require a first frame (only in claim 3).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,261,509 to Freudelsperger.
Regarding claim 1 Freudelsperger discloses an article transport facility comprising: a plurality of automated storages (2 and figure 1): and a transport device configured to transport articles to be loaded into the plurality of automated storages (see f1/f2 and figure 1), wherein each of the plurality of automated storages includes: storage shelves with multiple levels arranged in a vertical direction (figure 1); a plurality of transport carriages (4) configured to travel in a longitudinal direction of the storage shelves, the plurality of transport carriages being installed at the respective multiple 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger in view of US 2012/0009047 to Ogawa.
Freudelsperger teaches additional relay portions and lift bases (other instance of 8/9/6b at each location 2) but does not specifically disclose the second relay portion and the second lift base are installed on another one side, in the longitudinal direction, of the storage shelves (opposite sides of aisle), wherein in addition to the plurality of transport conveyors serving as a plurality of first transport conveyors, the transport device also 
Ogawa teaches a system including lifts and separate in and out conveyor arrangements at both ends of the system (see figure 3) to provide more efficient storage and retrieval (para 0042).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Freudelsperger to include additional lifts and 
Regarding claim 6, as best understood given the issues addressed above regarding indefiniteness the same combination of Freudelsperger and Ogawa renders the claim obvious as requires a second instance of the lift base and conveyors (although referred to in the claim as the third instance).  The language discussing the actual flow of articles is functional and proposed combination is readily capable of performing the functions and thus reads on the claim.  See MPEP 2114.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger.
Regarding claim 3 Freudelsperger discloses a first frame (supporting lower instance of 8) installed parallel to a floor surface and above the floor surface (see figure 3), wherein, of each of the automated storages, some of the storage shelves with the multiple levels are installed above the first frame (see figure 3), and the remaining storage shelves with the multiple levels are installed below the first frame (see figure 3, e.g., lowest set of shelves), and wherein the plurality of loading portions are installed above the first frame (see figure 3).
Regarding claim 4 Freudelsperger discloses further comprising: a second frame (supporting 8) installed parallel to a floor surface and above the floor surface, wherein the automated storages are installed on the second frame (see figure 3);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show various configurations of conveyors and lifts have multiple lifts and/or conveyors at different heights for loading/unloading items to/from a storage arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619